 1   ROBERT L. FORKNER (CSB# 166097)
     Law Offices of Robert L. Forkner
 2   722 Thirteenth Street
     Modesto, CA 95354
 3
     Telephone:     (209)544-0200
 4   Fax:           (209)544-1860

 5   Attorney for Defendant,
     KENNY RAY RANDALL
 6

 7

 8                   IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,           ) CR. No. 1:17-CR-00075-LJO-SKO
                                         )
12
                     Plaintiff,          ) STIPULATION AND ORDER FOR
                                         ) CONTINUANCE OF SENTENCING
13                                       )
     vs.                                 )
14                                       )
     KENNY RAY RANDALL,                  )
15                                       )
                                         )
16                   Defendant.          )
                                         )
17                                       )
                                         )
18                                       )
19

20         Defendant, KENNY RAY RANDALL, through his attorney ROBERT

21   L. FORKNER, together with the United States of America through
22
     its undersigned counsel, MELANIE ALSWORTH, Assistant United
23
     States Attorney, hereby stipulate and request the following:
24
           1.    That the Court continue the sentencing hearing in the
25

26   above-captioned case from March 4, 2019, to April 8, 2019, at

27   9:30 a.m.
28



                            STIPULATION AND PROPOSED ORDER

                                         - 1 -
         2.    Due to a conflict in Mr. Randall’s and Mr. Forkner’s
 1

 2   calendar, defense counsel was unable to review the presentencing

 3   report with Mr. RANDALL prior to February 22, 2019.           When the
 4
     draft presentencing report was made available to defense
 5
     counsel, Mr. Forkner was dealing with a personal medical
 6
     condition. Further, defendant’s work schedule, and defense
 7

 8   counsel’s previously scheduled pre-paid trip out of state did

 9   not allow for sufficient time to review the presentencing report
10
     with Mr. Randall; in order to answer his questions, research,
11
     and investigate possible defenses.
12
         3.    A continuance is requested to allow defense counsel
13

14
     time to file the necessary objections before the currently

15   scheduled date. The government and probation officer have been
16   notified and have no objections.
17

18
         For these reasons, the parties stipulate and request that

19   the Court exclude time which the trial must commence under the

20   Speedy Trial Act from March 4, 2019 through April 8, 2019, for

21   defense preparation under 18 U.S.C. § 3161 (h) (8) (B) (ii) and

22   (iv).
23

24   IT IS SO STIPULATED.
25

26   Dated:   February 27, 2019                  /s/ Robert L. Forkner
27
                                                 ROBERT L. FORKNER
                                                 Attorney for Defendant
28                                               KENNY RAY RANDALL


                            STIPULATION AND PROPOSED ORDER

                                         - 2 -
     Dated: February 27, 2019                  McGREGOR W. SCOTT
 1
                                               United States Attorney
 2
                                               by: /s/ Melanie Alsworth
 3                                             MELANIE ALSWORTH
                                               Assistant U.S. Attorney
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                          STIPULATION AND PROPOSED ORDER

                                       - 3 -
 1   ROBERT L. FORKNER (CSB# 166097)
     Law Offices of Robert L. Forkner
 2
     722 Thirteenth Street
 3   Modesto, CA 95354
     Telephone:     (209)544-0200
 4   Fax:           (209)544-1860
 5   Attorney for Defendant
     KENNY RAY RANDALL
 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               )   CASE NO. 1:17-CR-00075-LJO-SKO
11                                           )
                         Plaintiff,          )   ORDER TO
12                                           )   CONTINUE SENTENCING HEARING
                                             )
13   v.                                      )
                                             )
14                                           )
     KENNY RAY RANDALL,
                                             )
15                                           )
                         Defendant.          )
16                                           )
                                             )
17                                           )
                                             )
18

19
     Continuance of sentencing, as requested, is GRANTED.
20

21
     IT IS SO ORDERED.
22
          Dated:   February 27, 2019                 /s/ Lawrence J. O’Neill _____
23
                                           UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28



                                STIPULATION AND PROPOSED ORDER

                                             - 4 -
